--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (this "Amendment") is entered into as of the ___
day of June, 2014, by and between PARK 288 INDUSTRIAL, L.L.C., a Texas limited
liability company ("Landlord") and SHARPS COMPLIANCE INC. OF TEXAS, a Texas
corporation ("Tenant").


WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
as of January 30, 2009 (the "Lease Agreement") covering space in the building
located at 2730 Reed Road, Houston, Texas 77051 (the "Building"), as more
particularly described therein;


WHEREAS, the Lease Agreement has been previously amended by that certain First
Amendment to Lease dated as of May 27, 2009, that certain Second Amendment to
Lease dated effective as of June 16, 2009, and that certain Third Amendment to
Lease dated as of January 25, 2010 (the Lease Agreement, as amended, the
"Lease"), whereby Tenant currently leases from Landlord the entire rentable area
in the Building, containing approximately 131,406 square feet (the "Leased
Premises");


WHEREAS, the term of the Lease currently expires on April 30, 2015, and Tenant
desires to extend the term of the Lease for a period of sixty-four (64) months
to expire on August 31, 2020;


WHEREAS, subject to the terms and conditions set forth below, Landlord has
agreed to extend the term of the Lease as set forth herein; and


WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing the extension of the term of
the Lease.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant hereby agree as
follows:


1.                   Lease Term.  The term of the Lease is hereby extended for a
period of sixty-four (64) months to expire on August 31, 2020, unless sooner
terminated in accordance with the terms of the Lease.  The period from May 1,
2015 through August 31, 2020 is referred to herein as the "Extended Term."


2.                   Base Rent.     From and after the date hereof and
continuing through April 30, 2015, Tenant shall continue to pay Base Rent with
respect to the Leased Premises in accordance with the terms of the Lease. 
During the Extended Term, Tenant shall pay Base Rent for the Leased Premises as
follows:
1

--------------------------------------------------------------------------------

Period
 
Annual Base Rent
   
Monthly Installments of Base Rent
 
5/1/15 – 8/31/15
 
$
0.00
   
$
0.00
 
9/1/15 – 8/31/17
 
$
630,748.80
   
$
52,562.40
 
9/1/17 – 8/31/18
 
$
646,517.52
   
$
53,876.46
 
9/1/18 – 8/31/19
 
$
662,286.24
   
$
55,190.52
 
9/1/19 – 8/31/20
 
$
678,054.96
   
$
56,504.58
 



All such Base Rent shall be payable in accordance with the terms of the Lease.


3.                   Building Costs.  Tenant shall continue to pay (including
during the period from May 1, 2015 through August 31, 2015) Tenant's Pro Rata
Share of Real Estate Taxes, Common Area Maintenance Costs, and Building
Insurance Costs in accordance with the terms of the Lease.


4.                    Acceptance of Leased Premises.  Tenant acknowledges that
Tenant currently occupies the Leased Premises and hereby accepts the Leased
Premises, the Building and the Project in "as is" condition without relying upon
any representation or warranty (express or implied) of Landlord or any
representative of Landlord.  Landlord shall not be required to perform any
leasehold improvements or provide any improvement allowance in connection with
this Amendment.


5.                    Renewal Option.  Tenant shall continue to have the right
to extend the term of the Lease, as extended hereby, for one additional period
of five (5) years, subject to and in accordance with the terms of Addendum I to
the Lease Agreement; provided that each reference contained therein to the
"initial term" of the Lease shall mean the term of the Lease, as extended
hereby.


6.                   Brokers.  Tenant warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this
Amendment other than David R. David ("Tenant's Broker") and Transwestern
("Landlord's Broker") and that it knows of no other real estate brokers or
agents who are or might be entitled to a commission in connection with this
Amendment.  Landlord agrees to pay a commission to Tenant's Broker and
Landlord's Broker in connection with this Amendment pursuant to separate written
agreements entered into between Landlord and such brokers.  Tenant agrees to
indemnify and hold Landlord harmless from and against any liability or claim
arising with respect to any brokers or agents other than Tenant's Broker
claiming a commission by, through, or under Tenant in connection with this
Amendment.


7.                    Defined Terms.  All terms not otherwise defined herein
shall have the same meaning assigned to them in the Lease.


8.                   Authority.  Tenant and each person signing this Amendment
on behalf of Tenant represents to Landlord as follows: (i) Tenant is duly formed
and validly existing under the laws of the State of Texas, (ii) Tenant has and
is qualified to do business in Texas, (iii) Tenant has the full right and
authority to enter into this Amendment, and (iv) each person signing on behalf
of Tenant was and continues to be authorized to do so.
2

--------------------------------------------------------------------------------


9.                    Estoppel.  Tenant hereby represents, warrants and agrees
that: (i) there exists no breach, default or event of default by Landlord under
the Lease, or any event or condition which, with the giving of notice or passage
of time or both, would constitute a breach, default or event of default by
Landlord under the Lease; (ii) the Lease continues to be a legal, valid and
binding agreement and obligation of Tenant; and (iii) Tenant has no current
offset or defense to its performance or obligations under the Lease.  Tenant
hereby waives and releases all demands, charges, claims, accounts or causes of
action of any nature against Landlord or Landlord's employees or agents,
including without limitation, both known and unknown demands, charges, claims,
accounts, and causes of action that have previously arisen out of or in
connection with the Lease.


10.                 No Representations.  Landlord and Landlord's agents have
made no representations or promises, express or implied, in connection with this
Amendment except as expressly set forth herein or in the Lease and Tenant has
not relied on any representations except as expressly set forth herein or in the
Lease.


11.                Ratification of Lease.  Except as amended hereby, the Lease
shall remain in full force and effect in accordance with its terms and is hereby
ratified.  In the event of a conflict between the Lease and this Amendment, this
Amendment shall control.


12.                 Entire Agreement.  This Amendment, together with the Lease,
contains all of the agreements of the parties hereto with respect to any matter
covered or mentioned in this Amendment or the Lease, and no prior agreement,
understanding or representation pertaining to any such matter shall be effective
for any purpose.


13.                Successors and Assigns.  The terms and provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


14.                 Governing Law.  This Amendment shall be governed by the laws
of the State of Texas.


15.                 Submission of Amendment Not Offer.  The submission by
Landlord to Tenant of this Amendment for Tenant's consideration shall have no
binding force or effect, shall not constitute an option, and shall not confer
any rights upon Tenant or impose any obligations upon Landlord irrespective of
any reliance thereon, change of position or partial performance.  This Amendment
is effective and binding on Landlord only upon the execution and delivery of
this Amendment by Landlord, Tenant and Guarantor.


[Signature page follows.]
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.


LANDLORD:


PARK 288 INDUSTRIAL, L.L.C., a Texas limited liability company


By:
TDC Park 288 L.P., a Delaware limited partnership,
 
its managing member



 
By:
TDC Park 288 GP, L.L.C., a Delaware limited
 
 
liability company, its general partner



By:
/s/ Carleton Riser
Name:
Carleton Riser
Title:
Authorized Signatory

 
TENANT:
 
SHARPS COMPLIANCE INC. OF TEXAS,
a Texas corporation
 
By:
/s/ Diana P. Diaz
 
Name:
Diana P. Diaz
 
Title:
VP & CFO
 

 
[Consent of Guarantor on Following Page]
4

--------------------------------------------------------------------------------

CONSENT OF GUARANTOR
 
The undersigned, as the Guarantor (herein so called) under that certain
Continuing Lease Guaranty dated of even date with the Lease (the "Guaranty"),
hereby consents to and joins in the foregoing Amendment and hereby declares to
and agrees with Landlord that (i) all of the obligations of the Guarantor under
the Guaranty shall include the obligations of Tenant under the above Amendment,
(ii) the obligations of Guarantor shall not be impaired or otherwise adversely
affected by said Amendment, and (iii) the Guaranty is hereby ratified and
confirmed in all respects.
 
Executed as of the date of the above Amendment.


 
GUARANTOR:
 
 
 
SHARPS COMPLIANCE CORP., a Delaware corporation
 
 
 
By:
/s/ Diana P. Diaz
 
Name:
Diana P. Diaz
 
Title:
VP & CFO

 
 
5

--------------------------------------------------------------------------------